Citation Nr: 1546069	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1994 to January 1997.

This appeal derived from a downstream element of a claim for service connection for PTSD that was received in October 2009.  This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective October 10, 2009 (the date the claim was received by VA).  The Veteran entered a notice of disagreement with the initial disability rating assigned.  

In a May 2012 substantive appeal (on a VA Form 9), the Veteran requested a Board video conference hearing before a Veterans Law Judge, which was subsequently scheduled for July 2014, and notice was sent to the Veteran.  The hearing was rescheduled for October 2014, and notice was sent to the Veteran.  The Veteran did not report for a scheduled Board hearing in October 2014 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2015).  

In November 2014, the Board remanded the issue on appeal to obtain additional private treatment records and to afford the Veteran a VA examination to assist in determining the current severity of the PTSD.  In January 2015 correspondence, the agency of original jurisdiction (AOJ) requested that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for PTSD, specifically the private treatment mentioned in the May 2012 substantive appeal, and notified the Veteran that he would be scheduled for a VA examination.  No response to the January 2015 letter has been received from the Veteran.  As discussed in detail below, the Veteran failed to appear for scheduled VA examinations in February and July 2015 (the development ordered by the previous remand); therefore, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  


FINDINGS OF FACT

1.  For the entire initial rating period from October 10, 2009, PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment with nightmares, anxiety, depression, avoidance of crowds, hypervigilance, intrusive thoughts, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and passive suicidal ideation.

2.  For the entire initial rating period from October 10, 2009, PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met for the entire initial rating period from October 10, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in October 2009, prior to the initial adjudication of the claim (for service connection for PTSD) in March 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private treatment records, the February 2010 VA examination report, and lay statements.  

In January 2010 correspondence, the Veteran identified private treatment records and military hospital records where he had received treatment for PTSD and provided authorizations for VA to obtain these records.  These treatment records were requested in January 2010 and some private treatment records were received in March 2010.  A March 2010 report of general information notes that the Veteran requested that VA discontinue any attempts to obtain additional treatment records.  In a March 2010 letter, the military hospital indicated that they were unable to locate any medical records related to the Veteran.  A formal finding of the unavailability of these treatment records was issued in March 2012.

Pursuant to the November 2014 remand instructions, the AOJ (in a January 2015 letter) requested that the Veteran submit the private treatment records identified in the May 2012 substantive appeal or provide the necessary authorizations for VA to obtain these treatment records on his behalf.  No response has been received to the January 2015 letter nor has the Veteran submitted additional private treatment records.  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issue on appeal.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in February 2010.  In accordance with the Board's November 2014 remand instructions, a VA examination was scheduled for February 2015, and notice was sent to the Veteran.  A report from the VA Medical Center (VAMC) notes that the Veteran failed, without explanation, to report for the scheduled examination.  

In February 2015, the AOJ sent the Veteran a letter (to the current address of record) in an attempt to verify his current mailing address.  No response was received.  In April 2015, in response to a March 2015 letter, the financial institution through which the Veteran's VA benefits are processed confirmed that they had the same address as is listed in VA's database.  

A VA examination was rescheduled for July 2015, and notice was sent to the Veteran.  A report from the VAMC notes that the Veteran failed, without explanation, to report for the scheduled examination.  The August 2015 supplemental statement of the case informed the Veteran of the failure to report for the VA examinations scheduled in February and July 2015.  

In this case, there is no showing in the record of good cause for the Veteran's failure to report for the scheduled examinations and the Veteran has not offered a reason for his failures to report.  There is no indication in the record that the letters notifying the Veteran of the February and July 2015 VA examinations were not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  The AOJ confirmed the Veteran's current mailing address, including verification through the financial institution into which the Veteran's VA benefits are deposited.  Further, none of the correspondence sent to the Veteran was returned to VA as undeliverable.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, remand for additional VA examination is not warranted and the Board will decide the appeal on the basis of the existing record.  38 C.F.R. § 3.655 (2015).

Based on the above, the Board finds that the February 2010 VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of a higher initial rating for PTSD.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a psychiatric examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

Finally, as discussed above, the Veteran did not report for the scheduled Board hearings in July and October 2014 and has offered no explanation for his absence; therefore, the request for a Board hearing is considered withdrawn.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159.

Initial Disability Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

The Veteran is in receipt of a 30 percent initial disability rating for the service-connected PTSD from October 10, 2009 (the date the claim for service connection for PTSD was received by VA) under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran has contended generally that the service-connected PTSD has been manifested by more severe symptoms than those contemplated by the 30 percent initial disability rating assigned.  In the May 2012 substantive appeal (on a VA Form 9), the Veteran contended that, because he is currently prescribed medication and attending private counseling once per week, his PTSD symptoms are more in line with a higher disability rating.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from October 10, 2009, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, and symptoms that more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9411.

In a December 2009 written statement, the Veteran reported that, since service, he has been anxious and depressed.  The Veteran reported difficulty maintaining social and romantic relationships and that even people in his family "have been pushed away" because of his behavior.

October 2009 to January 2010 private treatment records note that the Veteran reported two prior suicide attempts, but denied any current suicidal thoughts.  The Veteran denied suicidal or homicidal ideation or hallucinations.  Full range of affect was noted.  The Veteran reported support from his family, but no support from friends.  The treatment records note that the Veteran was prescribed medication to manage the PTSD symptoms with the Veteran noticing a decline in functioning and mood since the amount of medication was decreased.  

The private treatment records note that the Veteran was experiencing situational anxiety due to recent release from incarceration.  The Veteran reported increased depression, decreased energy, and that he recently began having thoughts of self-harm.  The Veteran denied a plan or intent to harm himself or homicidal ideation.  The Veteran reported that, as long as he has his medication, he is able to function.  No evidence of psychosis was noted.  The October 2009 to January 2010 private treatment records note that GAF scores of 60 were assigned. 

The February 2010 VA examination report notes that the Veteran had never been hospitalized for a mental disorder, was prescribed psychiatric medication, and received group therapy on a regular basis.  The Veteran reported moderate to severe nightmares, intrusive thoughts, and anxiety with insomnia requiring medication to sleep, moderately severe shortness of breath in public places twice per week, and moderate to severe daily depression.  The Veteran reported daily intrusive thoughts, avoiding crowds, diminished interest or participation in significant activities, feelings of detachment from others, and hypervigilance.  The Veteran reported being married once that resulted in divorce, no close relationships, no friends, no hobbies, no social activities, and that he remained mostly at home.  The Veteran reported a history of two suicide attempts.

The February 2010 VA examination report notes that the Veteran's affect was restricted, mood was neutral, orientation was intact, and thought process and content, speech, and psychomotor activity were unremarkable.  No memory impairment, delusions, panic attacks, episodes of violence, or homicidal thoughts were noted.  The examination report notes that the Veteran had passive suicidal ideation with no active plans or thoughts.  The VA examiner opined that the Veteran's psychiatric disorder had progressively become more severe with erratic behavior and ensuing legal problems.  The VA examiner noted that the Veteran's depressed and anxious mood had become prominent in his mental status.  The VA examiner opined that the Veteran had reduced reliability and productivity due to PTSD symptoms and assigned a GAF score of 55.

Based on the above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment with nightmares, anxiety, depression, avoidance of crowds, hypervigilance, intrusive thoughts, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and passive suicidal ideation, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board has weighed and considered the GAF scores during the initial rating period, which have ranged from 55 to 60.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  The Board finds that the GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced moderate psychiatric symptoms productive of occupational and social impairment with reduced reliability and productivity, more nearly approximating the criteria for a 50 percent disability rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); see also 38 C.F.R. § 4.130.   

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 50 percent have not been met or more nearly approximated for any part of the initial rating period.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board finds that the Veteran's PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas during any part of the initial rating period.  The Veteran has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance or hygiene, or spatial disorientation.     

The private treatment records note that, while having no romantic or social relationships, the Veteran reported a good relationship with family members.  A January 2010 private treatment record notes that the Veteran reported an enjoyable holiday visit with his family.  The private treatment records and February 2010 VA examination report indicate the Veteran was alert and oriented in all spheres, thought processes were logical, and judgment was intact.  Further, the February 2010 VA examiner opined that the Veteran had deficiencies in mood, but not in judgment, thinking, family relations, or work.  

While the Veteran reported two previous suicide attempts (the dates of which are not clear from the evidence of record), see February 2010 VA examination, and the private treatment records dated from October 2009 to February 2010 note suicidal ideation, the Veteran has also consistently denied a plan or intent to harm himself.  The private treatment records also note that the Veteran consistently denied homicidal ideation and the February 2010 VA examination report notes no episodes of violence or homicidal thoughts.

Further, the Board finds that, to the extent the Veteran's PTSD has been manifested by intrusive thoughts, avoidance of crowds, diminished interest or participation in significant activities, feelings of detachment from others, and hypervigilance the level of social and occupational impairment caused by these symptoms does not more nearly approximate occupational and social impairment with deficiencies in most areas.  The avoidance of crowds, diminished interest or participation in significant activities, and feelings of detachment from others endorsed by the Veteran are forms of social impairment.  Intrusive thoughts and hypervigilance are like or similar to anxiety and suspiciousness.  See Mauerhan, 16 Vet. App. 436.  Anxiety is "the unpleasant emotional state consisting of psychophysiological responses to anticipation of unreal or imagined danger, ostensibly resulting from unrecognized intrapsychic conflict . . . psychological concomitants include feelings of impending danger, powerlessness, apprehension, and tension."  Dorland's Illustrated Medical Dictionary 113 (31st ed. 2007).  Intrusive thoughts and hypervigilance can result in increased feelings of anxiety and suspiciousness.  

The criteria for a 70 percent rating under Diagnostic Code 9411 require occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Based on the lay and medical evidence of record, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment for any part of the initial rating period from October 10, 2009.  38 C.F.R. §§ 4.3, 4.7.  As the criteria for the next higher (70 percent) rating for PTSD have not been met or more nearly approximated, it logically follows that criteria of total occupational and social impairment for an even higher rating (100 percent) have not been met or more nearly approximated for any part of the initial rating period from October 10, 2009.  

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating, based on symptoms and the degrees of social and occupational impairment.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by chronic sleep impairment with nightmares, anxiety, depression, avoidance of crowds, hypervigilance, intrusive thoughts, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and passive suicidal ideation.  

To the extent that some of the Veteran's symptomatology is not directly listed in the rating criteria, as noted above, the Board finds that the symptoms of intrusive thoughts and hypervigilance are like anxiety and suspiciousness because manifestation of these symptoms can result in increased feelings of anxiety and suspiciousness.  Next, avoidance of crowds, diminished interest or participation in significant activities, and feelings of detachment from others are in themselves symptoms of social impairment because they limit interaction with others.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the 

schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  Private treatment records dated from October 2009 to January 2010 note that the Veteran was employed as a farmhand.  See also February 2010 VA examination report (Veteran reported working part time as a farmhand).  In a December 2009 written statement, the Veteran reported that he has been in and out of employment.  The Veteran has not contended that he is 

unemployed because of his service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities. 


ORDER

An initial disability rating of 50 percent, but no higher, for PTSD is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


